DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 42, 44-45, 47-61 are pending.
Claim 42 are currently amended.
Claim 43 and 46 are cancelled.
Claims 51-61 are withdrawn as being directed to a non-elected invention, the election having been made on 6/29/2020.
Claims 42, 44-45, and 47-50 have been examined.

Priority
This application is a CON of 14/188,404 02/24/2014 PAT 10238757
14/188,404 is a CON of 13/059,025 03/28/2011 PAT 8686112
13/059,025 is a 371 of PCT/US2009/053888 08/14/2009
PCT/US2009/053888 has PRO 61/170,850 04/20/2009
PCT/US2009/053888 has PRO 61/088,955 08/14/2008

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 42 and 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallahan et al. (US 2003/0130190 A1, previously cited 3/28/2022) in view of Gebbink et al. (JBC 1993 268(22): 16101-16104, previously cited 3/28/2022) and evidenced by Kaur et al. (Neuro-Oncology 14(5):561–573, 2012, previously cited 3/28/2022).
Claim 1 is drawn to a molecular probe comprising:
A targeting moiety comprising a polypeptide derived from a MAM domain and/or Ig domain of a cell adhesion molecule and able to homophilically bind to a proteolytically cleaved extracellular fragment of an immunoglobulin (lg) superfamily cell adhesion molecule that is expressed by a cancer cell and the cell adhesion molecule comprises a cell surface receptor protein tyrosine phosphatase (PTP) type IIb; and 
A detectable label linked to the targeting agent able to detect proteolytically cleaved extracellular fragment to provide the location and/or distribution of the cancer cell. 
Under the broadest reasonable claim interpretation, the claims are directed to a product of a molecular probe. Detection of cancers is an intended use of the molecular probe. Thus, a molecular probe capable of doing the intended use would satisfy the claim limitations. 
Hallahan et al. teach a molecular probe comprising a targeting peptide [0103-0104] and a linker for the targeting peptide conjugate to a label [0111]. Hallahan et al. further teach a detectable label for a molecular probe comprises a fluorescent, epitope, or radioactive label [0214].
Hallahan et al. does not teach a targeting moiety that homophilically binds to a proteolytically cleaved extracellular fragment of an immunoglobulin (lg) superfamily cell adhesion molecule that is expressed by a cancer cell.

    PNG
    media_image1.png
    307
    734
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    387
    614
    media_image2.png
    Greyscale
Gebbink et al. teach cell-cell adhesion mediated by Receptor-like Protein Tyrosine Phosphatase, RPTP, (Title). Gebbink et al. teach RPTPµ mediates homophilic cell adhesion (p16102, col 2, RPTPµ Mediates Homophilic Cell Adhesion) via the extracellular ligand-binding domains comprising MAM and Ig domains shown by cell aggregation assays as follows (p16103, Fig 2A, 2C & 2D), reading on a target moiety of PTPµ homophilically binding to a proteolytically cleaved extracellular fragment of an immunoglobulin (lg) superfamily cell adhesion molecule expressed by a cell. Because Gebbink teaches PTPµ comprising MAM and Ig domains as a target moiety capable of homophilically binding to another PTPµ, one of ordinary skill in the art at the time the invention was made would have found it obvious to substitute Hallahan’s targeting moiety with Gebbink’s homophilical targeting moiety for generating a molecular probe to detect PTPµ expressing by either a cancer and non-cancer cell. Kaur et al. is recited as evidence to show (a) glioma cancer cells inherently expressing protein tyrosine phosphatase mu (PTPµ) and (b) PTPµ is able to be cleaved by a protease (Abstract; p562, col 1, para 2), reading on a molecular probe of (PTPµ)-linker-(detectable label) capable of detecting a cancer in claim 1.
With respect to claim 44, Gebbink et al. teach a targeting moiety of RPTPµ mediates homophilic cell adhesion (reading on binding) via the extracellular ligand-binding domains comprising MAM and Ig domains (p16103, Fig 2).
With respect to claim 45, Gebbink’s targeting moiety of PTPµ mediates homophilically binding to another extracellular PTPµ of a PTPµ expressing cells. PTPµ is inherently also expressed by a glioma cell as evidenced by Kaur et al. Thus, the molecular probe of (PTPµ extracellular domain)-linker-(detectable label) taught by Hallahan et al. in view of Gebbink et al. is capable of homophilically binding to PTPµ expressed by glioma cells and detect glioma cells. Kaur et al. is not published before the effective filing date, but references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). See MPEP 2124.
One of ordinary skill in the art at the time the invention was made would have been found it obvious to substitute a targeting moiety of Hallahan’s molecular probe with Gebbink’s RPTPµ because Gebbink et al. teach RPTPµ is a targeting moiety to probe a PTPµ expressing cells (p16102, col 2, RPTPµ Mediates Homophilic Cell Adhesion; p16103, Fig 2). The combination would have reasonable expectation of success because both references teach a cell-specific targeting moiety. MPEP 2143 (I) states “(B) Simple substitution of one known element for another to obtain predictable results”. In the present case, a simple substitution of Hallahan’s targeting moiety with Gebbink’s targeting moiety of PTPµ to create a molecular probe homophilically binding to another PTPµ expressing cells is obvious.

Applicant’s Arguments
Hallahan et al. provide no motivation to use a targeting ligand that binds to a non-irradiated tumor (Remarks, p8, last para).
Gebbink et al. provide no motivation to use a targeting ligand that binds to a non-irradiated tumor. Gebbink et al. do not teach that cancer cells express proteolytically cleaved extracellular fragment of RPTPμ (Remarks, p9, whole page). 
Gebbink et al. use antibody-based probes, Gebbink et al. do not teach a targeting agent comprises a polypeptide that homophilically binds to a proteolytically cleaved extracellular fragment of an immunoglobulin (lg) superfamily cell adhesion molecule (Remarks, p10, para 1). 
Kaur et al. is published after the priority date of this application and Kaur et al. do not correct the deficiency of Hallahan et al. and Gebbink et al. (Remarks, p10, 2nd last para).
US patent 8,686,112 is allowable; thus, the instant application is also allowable (Remarks, p10, last para bridging to p11, para 1).

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because (a) the limitation of “a targeting ligand that binds to a non-irradiated tumor” is not found in the claims and (b) Hallahan et al. teach the use of a targeting ligands that recognize a tumor marker was a common knowledge known in the art [0019], not limited to specific examples as argued by applicant. MPEP 2123 (I) states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).
Applicant’s argument (ii) is not persuasive because (a) the limitation of “a targeting ligand that binds to a non-irradiated tumor” is not found in the claims, (b) Hallahan et al. teach the use of a targeting ligands that recognize a tumor marker was a common knowledge known in the art [0019], not limited to specific examples as argued by applicant. See MPEP 2123 (I), and (c) Kaur et al. is recited as evidence to show (a) glioma cancer cells inherently expressing protein tyrosine phosphatase mu (PTPµ) and (b) PTPµ is able to be cleaved by a protease (Abstract; p562, col 1, para 2).
Applicant’s argument (iii) is not persuasive because Gebbink’s shows RPTPµ-mediated cell-cell adhesion is homophilic interaction. (Fig 2A-2D, legend). The antibody binding assay was used to confirm RPTPµ successfully expressed by the recombinant cells. Thus, Gebbink’s reference is a relevant prior art.
Applicant’s argument (iv) is not persuasive because of reasons (a) and (b) as follows.
(a) References cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). See MPEP 2124. In the present case, Kaur et al. is recited as evidence to show universal facts that (a) glioma cancer cells are inherently expressing protein tyrosine phosphatase mu (PTPµ) and (b) PTPµ is able to be cleaved by a protease (Abstract; p562, col 1, para 2). 
(b) The claims are directed to a product of a molecular probe. Detection of cancers is an intended use of the molecular probe. Thus, the molecular probe taught by Hallahan et al. in view of Gebbink et al. capable of doing the intended use of detecting glioma cancer cells as evidenced by Kaur et al. would satisfy the claim limitations. 
Applicant’s argument (v) is not persuasive because (a) US patent 8,686,112 as argued by applicant was examined by a different examiner, (b) the current rejection does not use US patent 8,686,112, and (c) the current examiner has applied more relevant prior art references for the current rejection.
For at least the reasons above, the arguments are nor persuasive.

2.	Claims 47-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallahan et al. in view of Gebbink et al. and evidenced by Kaur et al. as applied to claims 42, 44-45 and further in view of protein tyrosine phosphatase (GeneBank: AAI51843.1, previously cited 10/26/2020).
Claim 47 is drawn to the target moiety as SEQ ID No: 2.
GeneBank: AAI5184.1 teaches protein tyrosine phosphatase PTPµ reading on the instant SEQ ID Nos: 2-7 in claims 47-50 as follows.

    PNG
    media_image3.png
    316
    640
    media_image3.png
    Greyscale

One of ordinary skill in the art at the time the invention was made would have been found it obvious to combine the teachings (Hallahan et al. in view of Gebbink et al.) and GeneBank: AAI5184.1 because Hallahan et al. in view of Gebbink et al. teach a molecular probe comprising a targeting polypeptide of PTPµ and GeneBank: AAI51843.1 shows protein tyrosine phosphatase PTPµ sequence. The combination would have reasonable expectation of success because the references teach a protein of tyrosine phosphatase PTPµ.
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
07-December-2022




/LARRY D RIGGS II/            Supervisory Patent Examiner, Art Unit 1658